Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Ms. Lauren Stevens on 8/31/2022.

The application has been amended as follows: 
1. In claim 1, line 1, after "mammal;” insert "in need thereof".
2. In claim 1, line 10, replace "wherein the compound is administered topically to the patient” with "wherein the compound is administered topically to an eye of the mammal”.
3. In claim 61, line 2, after "ophthalmic condition is” delete “selected from the group consisting of”.
4. In claim 61, line 3, after "disease” delete “and retinopathy”.
5. In claim 61, line 9, after "wherein the compound is administered topically to” insert “tissues surrounding an eye, to an eyelid, and/or to an eye of”.
6. In claim 122, line 1, after "wherein the” delete “dosage is” and insert “compound is administered in an amount of”.
7. In claim 125, line 1, after "wherein the” delete “dosage is” and insert “compound is administered in an amount of”.
8. Cancel claims 63, 64, 65, 117, 118, 119, 120, 123.

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment to the claims filed on 06/21/2022; the Declaration filed by Basil Rigas and arguments filed on 06/21/2022 have been fully considered, and found persuasive. Upon further consideration the following rejections are herein withdrawn.
1) The rejection of claims 1, 6, 35, 36, 61-63, 66, 68-69, 117-119 under 35 U.S.C. 103 as being unpatentable over Rigas (US 8,236,820, PTO-892) is herein withdrawn.
2) The rejection of claims 1, 6, 35, 36, 61-63, 66-67, 68-69, 117-119 under 35 U.S.C. 103 as being unpatentable over Rigas (US 2013/225529, PTO-1449), in view of Ousler et al. (US 2007/299124, PTO-1449) is herein withdrawn.

The following provisional nonstatutory double patenting rejections are herein withdrawn: Note the below Applications 16/651,826 and 17/559,578 are latter filed.
1) The rejection of claims 1, 6, 35, 36, 61-63, 66, 67, 68-69, 117-119 on the ground of nonstatutory double patenting as being unpatentable over claim 8, 9, 10, 14, 16, 18, 19, 20, 21 of copending Application No. 16/651,826 (reference application) is herein withdrawn.
2) The rejection of claims 1, 6, 35, 36, 61-63, 66, 67, 68-69, 117-119 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 10-12, 15, 16, 22, 23, 24 of copending Application No. 17/559,578 (reference application) is herein withdrawn.
Note: The search has been expanded to include compound IV also. There is no prior art disclosing instant method as in instant amended claims employing compound IV.

In light of the Applicant’s amendment filed on 06/21/2022, and above Examiner’s amendment, claims 1, 6, 35, 36, 61, 62, 66, 67, 69, 121, 122, 124, 125 are allowed and renumbered to claims 1-13.
The instant invention as defined by claims 1, 6, 35, 36, 61, 62, 66, 67, 69, 121, 122, 124, 125 is novel and allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627